Detailed Action

Acknowledgements 

1.   	This communication is in response to the amended Application No. 14/502,109        filed on 11/20/2020.
2. 	Claim(s) 1-8, 21 and 58-69 are currently pending and have been fully examined.

3.	Claim(s) 9-20 and 22-57 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

6.	Date of Last Office action was 8/20/2020.          .

Response to Applicant’s Comments/Remarks

7. 	Applicant’s response, filed on 11/20/2020, has fully been considered, but is moot in light of a new ground of rejection. 

Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC 101 rejection set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claims obviates the 35 USC 101 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #2:
Applicant contends that the amended claims obviates the 35 USC 112 rejection(s) set forth in the prior office action.

Examiner’s Response to Argument #2:
Applicant’s argument that the amended claims obviates the 35 USC 112 rejection(s) set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection are withdrawn.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



9.	Claim(s) 1-8, 21 and 58-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the scope of the claim is unclear as Applicant recites, “adjusting, by the secure element, a balance of the particular credential applet based at least in part on the reload command received from the application processor;” however, the “metes and bounds” of Applicant’s use of “balance” is undeterminable by the Examiner.  It is not clear what Applicant’s use of “balance” is directed to.  Therefore, the scope of 1
	Claim(s) 21 and 58 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-8 and 59-69 are also rejected for being dependent upon rejected claim(s) 1, 21 and 58.
Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.



    PNG
    media_image1.png
    909
    695
    media_image1.png
    Greyscale



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mail date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.


/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        2/25/2021




    
        
            
        
            
        
            
    

    
        1 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”